UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 29, 2016 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 333-161943 SPORT ENDURANCE, INC. (Exact name of registrant as specified in its charter) Nevada 26-2754069 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 222Broadway, 19th Floor, New York, NY10038 (Address of principal executive offices) (Zip Code) (646)846-4280 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: 77,575,303 shares of $0.001 par value common stock outstanding as of April 12, 2016. Table of Contents SPORT ENDURANCE, INC. FORM 10-Q Quarterly Period Ended February 29, 2016 TABLE OF CONTENTS Page SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 3 PART I. FINANCIAL INFORMATION Item 1. Financial Statements 4 Balance Sheets as of February 29, 2016 (Unaudited) and August 31, 2015 (Audited) 4 Statements of Operations for Three and Six Months ended February 29, 2016 and February 28, 2015 (Unaudited) 5 Statements of Cash Flows for the Six Months endedFebruary 29, 2016 and February 28, 2015 (Unaudited) 6 Notes to the Condensed Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II. OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Mine Safety Disclosures 17 Item 5. Other Information 17 Item 6. Exhibits 18 SIGNATURES 19 Table of Contents EXPLANATORY NOTE Unless otherwise noted, references in this registration statement to "Sport Endurance, Inc." the "Company," "we," "our" or "us" means Sport Endurance, Inc. FORWARD-LOOKING STATEMENTS This document contains “forward-looking statements”.All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including, but not limited to, any projections of earnings, revenue or other financial items; any statements of the plans, strategies and objections of management for future operations; any statements concerning proposed new services or developments; any statements regarding future economic conditions or performance; any statements or belief; and any statements of assumptions underlying any of the foregoing. Forward-looking statements may include the words “may,” “could,” “estimate,” “intend,” “continue,” “believe,” “expect” or “anticipate” or other similar words. These forward-looking statements present our estimates and assumptions only as of the date of this report. Accordingly, readers are cautioned not to place undue reliance on forward-looking statements, which speak only as of the dates on which they are made. Except for our ongoing securities laws, we do not intend, and undertake no obligation, to update any forward-looking statement.Additionally, the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 most likely do not apply to our forward-looking statements as a result of being a penny stock issuer.You should, however, consult further disclosures we make in future filings of our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K. Although we believe the expectations reflected in any of our forward-looking statements are reasonable, actual results could differ materially from those projected or assumed in any of our forward-looking statements.Our future financial condition and results of operations, as well as any forward-looking statements, are subject to change and inherent risks and uncertainties. AVAILABLE INFORMATION We file annual, quarterly and special reports and other information with the SEC that can be inspected and copied at the public reference facility maintained by the SEC at treet, N.E., Room 1580, Washington, D.C. 20549-0405. Information regarding the public reference facilities may be obtained from the SEC by telephoning 1-800-SEC-0330. The Company’s filings are also available through the SEC’s Electronic Data Gathering Analysis and Retrieval System which is publicly available through the SEC’s website (www.sec.gov). Copies of such materials may also be obtained by mail from the public reference section of the SEC at treet, N.E., Room 1580, Washington, D.C. 20549-0405 at prescribed rates. 3 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements. SPORT ENDURANCE, INC. BALANCE SHEETS February 29, August 31, (Unaudited) (Audited) ASSETS Current assets Cash and cash equivalents $ $ - Total current assets - Equipment, net of accumulated depreciation Total Assets LIABILITIES AND (DEFICIENCY IN) STOCKHOLDERS' EQUITY Current liabilities Accounts payable Other payables - Due to related parties - Convertible debt - related party - Total current liabilities Commitments and contingencies - - Stockholders' equity (deficit) Preferred stock, $0.001 par value, 20,000,000 shares authorized, 1,000shares issued and outstanding as of February 29, 2016 and August 31, 2015 1 1 Common stock, $0.001 par value, 580,000,000 shares authorized, 77,575,303 and 37,581,903 shares issued and outstanding as of February 29, 2016 and August 31, 2015 Additional paid-in capital Subscription Receivable ) - Accumulated Deficit ) ) Total (deficiency in) stockholders' equity ) ) Total liabilities and (deficiency in) stockholders' equity $ $ See accompanying notes to these financial statements. 4 Table of Contents SPORT ENDURANCE, INC. STATEMENTS OF OPERATIONS (UNAUDITED) For the For the For the For the Three Months Ended Three Months Ended Six Months Ended Six Months Ended February 29, February 28, February 29, February 28, Revenue $ - $ - $ - $ - Operating expenses: General and administrative Professional fees Depreciation Total operating expenses Net Operating Loss ) Other income (expense): Interest expense (4 ) Total other expense (4 ) Loss before provision for income taxes ) Provision for income taxes - Net income (loss) $ ) $ ) $ ) $ ) Net income (loss) per share - basic $ ) $ ) $ ) $ ) Net income (loss) per share - diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding - basic Weighted average shares outstanding - diluted See accompanying notes to these financial statements. 5 Table of Contents SPORT ENDURANCE, INC. STATEMENTS OF CASH FLOWS (UNAUDITED) For the For the Six Months Ended Six Months Ended February 29, February 28, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Amortization of debt discount Imputed interest Changes in assets and liabilities: Accounts payable (1,150 ) Other payables - Net cash used in operating activities (17,294 ) (11,443 ) CASH FLOWS FROM INVESTING ACTIVITIES Net cash provided by (used in) investing activities - - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of common stock - Proceeds from officer, loans, related party - Proceeds from convertible debt Net cash provided by (used in) financing activities Net increase (decrease) in cash and cash equivalents - Cash and cash equivalents at beginning of period - - Cash and cash equivalents at end of period $ $
